MOUTON, J.
In July, 1925, defendants bought a fractional lot of ground in Baton Rouge at tax sale for the city taxes of 1924.
The contention on this appeal is that the tax. adjudication should be declared null, for the reason that plaintiff, the tax debtor, did not receive notice of delinquency for the taxes for that year.
The proof is that plaintiff was born in Baton Rouge, where she resided until November, 1923, at which time she moved to New Orleans. Plaintiff did not appear on the assessment roll as a non-resident, and there is no proof or intimation in the record whatsoever that the taxing authorities knew that plaintiff had moved from the city of Baton Rouge, or that she was residing in New Orleans when written notice of delinquency was sent her in Baton Rouge by the city tax collector. Her address was taken from the city directory, and the notice was addressed to her by registered letter, which was returned “unclaimed” by the postal authorities in Baton *561Rouge, as appears from the stamp mark on the envelope on which the notice was sent. Sections 50 and 51 of Act 170 of 1898 require that the tax collector shall give notice of delinquency by addressing the notice to the tax debtor and sending it to him by registered mail. In the instant case plaintiff was then the record owner. The notice was, as hereinabove stated, addressed to her in Baton Rouge, where she had previously resided, and where, it may also be proper to state, the property was assessed in her name.
In their contention for a reversal, counsel for plaintiff rely on the cases reported as McCrory vs. Bradford, 130 La. 215, 57 So. 892; Adsit vs. Park, 144 La. 937, 81 So. 430, and Wilkerson vs. Wyche, 158 La. 596, 104 So. 381.
In McCrory vs. Bradford, 130 La. 215, 57 So. 892, the notice had been sent to Burnside by letter, which was returned to the sheriff with the notation that the post office address of the tax debtor was “Ho-bard.” It is obvious in that case that the' sheriff was unmistakably informed that the tax debtor had not received the notice, and that he knew where he could address the notice to the taxpayer. The court in that case very properly held that the sheriff should have made an effort to reach the tax debtor at his post office address before adjudicating the property at tax sale.
In Adsit vs. Park, 144 La. 937, 81 So. 430, the land sold at tax sale was owned by four parties, each having an undivided one-fourth interest. The address of the notice was to Park Wilcox et al. The court held that the address in the owner’s surname only, or to one of several joint owners “et al.,” is not a compliance with the law as to the other joint owners. There are no such facts here. The court also found in that case that Joe M. Park and Sam Park who were co-owners in the property, were well known to the tax colleeter; that he knew their post office address and could have ascertained their proper address without much effort. Here the tax collector had no such knowledge, and this case is not governed by the ruling applied there.
The recital of the facts in Wilkerson vs. Wyche, 158 La. 596, 104 So. 381, shows that the assessment, notice, and proceedings for the tax sale had been conducted in the name of a dead man, and who had died several years prior thereto. The court also found that without any further effort on the part of the tax collector to notify the actual owners the property had been adjudicated. In connection with the foregoing statement, the court took occasion to remark that by consulting the conveyance records the tax collector could have ascertained that the property had been conveyed by the heirs of the deceased, and at the time of the sale the owner of record was one J. R. Sibley. Consulting the conveyance records in the instant case would have been of no avail, as the lot was still in the name of plaintiff, who the tax collector had no reason to believe had moved from Baton Rouge to New Orleans.
In giving notice of delinquency to plaintiff, under the facts of this case, we find that the requirements of the statute were complied with and that the sale was legal.
The judgment rejecting the demand is correct.
Affirmed.